Citation Nr: 1521886	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-24 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a hip disorder, to include as secondary to a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1985 to August 1990.  The Veteran had subsequent service in the Air National Guard of New Jersey from August 1990 to August 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2012 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Virtual VA electronic claims file contains additional VA treatment records that were reviewed by the RO prior to the issuance of the July 2013 statement of the case.  The Veterans Benefits Management System (VBMS) only contains a February 2015 brief.  

The issues of entitlement to service connection for a low back disorder and entitlement to service connection for a hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran did not appeal or submit new and material evidence within one year.

2.  The evidence received since the April 2010 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.  



CONCLUSIONS OF LAW

1.  The April 2010 rating decision that denied the claim for entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the April 2010 rating decision is new and material, and the claim of service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The RO denied the Veteran's claim of service connection for pain in the right lower back in an April 2010 rating decision.  The RO found that the Veteran's service treatment records did not show that she was treated for or diagnosed with pain in the right lower back, the service treatment records did not show that she received a shot in 1987 after having her wisdom teeth removed, and that there was no evidence of a disability associated with her low back pain.  The Veteran filed a notice of disagreement and the RO issued a statement of the case, but the Veteran did not file a substantive appeal or request an extension of the ordinary sixty day period or attempt to show good cause for her failure to file a formal appeal.  Therefore, the April 2010 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the April 2010 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  In particular, the evidence includes a buddy statement from January 2013.  In the statement, a woman from the Veteran's unit during service stated that she had her wisdom teeth extracted during service and received an injection in her buttock due to severe swelling and pain.  The buddy statement also contained a report that the Veteran underwent the same procedure and reported that she also received a shot in the buttocks for the pain.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus, 3 Vet. App. at 513.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, to include an in-service event, and could reasonably substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a low back disorder is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.


REMAND

The Board finds that a remand is necessary in this case to secure outstanding records and to provide the Veteran with a VA examination.  

First, there may be potentially relevant outstanding service personnel records and service treatment records from the Veteran's Air National Guard service.  Specifically, the Veteran contends that she has low back and hip pain due to part of needle breaking off inside of her from a shot that she received during service in 1986.  The Veteran indicated that she learned of the needle being inside of her during her Air National Guard service in 1992 when she had kidney stones and an associated x-ray examination revealed a foreign object in her low back.  See, September 2009 claim, August 2010 notice of disagreement.  She further indicated that she separated from the Air National Guard due to her back pain.  Accordingly, the service treatment and service personnel records from the Veteran's Air National Guard service should be secured.  

Second, the Board finds that a VA examination is warranted as there is competent evidence of a current disability and subjective symptoms, including low back strain and sciatica, that may be associated with service but there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Significantly, a January 2012 private treatment record contains a notation that the Veteran had low back pain since 1987 to 1988, when a needle broke while she was receiving an injection during service and the Veteran has contended that she has had low back and hip pain since the incident.  

Finally, as the record indicates that the Veteran receives recurring treatment for her back and hip, any outstanding private and VA treatment records should also be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the Veteran's complete service personnel and treatment records from her service in the Air National Guard of New Jersey.  

Request verification of the dates for each period of active duty for training and inactive duty for training and then prepare and include in the claims file a summary of the dates of active duty for training and inactive duty for training.  Also include whether the Veteran's service in the Air National Guard was through the state or federal government.  

The AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Notify the Veteran of any actions taken.

2.  Request VA medical records from the Detroit VA healthcare system.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any low back and hip disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including her observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to list all diagnoses related to the Veteran's low back and hip and then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that each diagnosed disorder manifested during active duty service or active duty for training, or is otherwise related to an event or injury during active duty service, active duty for training, or inactive duty for training.  

The examiner must specifically consider the following evidence of record:  (1) a service treatment record that documented oral surgery in June 1986; (2) a September 1992 request for medical leave; (3) a September 2011 treatment record that documented a broken needle in the buttock from the military; (4) a January 2012 private treatment record that documented low back pain since 1987 to 1988 when a needle broke while in service; (5) a November 2011 private x-ray examination findings; (6) the Veteran's lay statements of pain that had its onset during service and continued thereafter; and (7) the Veteran's statements regarding an injection that she received for pain after dental surgery in June 1986.  

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


